Citation Nr: 0020628	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-01 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an upper 
respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to July 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  During the pendency of this appeal, the 
appellant relocated, and jurisdiction of this matter was 
transferred to the RO located in Phoenix, Arizona in May 
1998.

Historically, the veteran filed a claim for service 
connection for "asthma" in August 1993.  She reported 
treatment in service for "pneumonia."  The RO denied the 
veteran's claim of entitlement to service connection for 
"asthma" in June 1994.  In that determination, the RO also 
discussed the evidence showing a respiratory condition in 
service.  The veteran was notified of that decision, 
including a copy of the actual rating determination, and her 
appellate rights, but failed to perfect an appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1993) 
(now 38 C.F.R. § 20.1103 (1999)).  Accordingly, the June 1994 
rating decision denying service connection for "asthma" 
became final and is not subject to revision on the same 
factual basis, but may be reopened on the submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).   

In August 1996 correspondence, the veteran stated that she 
wished to "amend" her "original claim" to include 
entitlement to service connection for an "upper respiratory 
condition."  In October 1996, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for "asthma, now claimed as an upper 
respiratory condition."  The veteran filed a notice of 
disagreement (NOD) with this decision in November 1996, and 
submitted a substantive appeal (Form 9) the following month, 
perfecting her appeal.

The Board must first address whether the RO properly held 
that the claim for service connection for an "upper 
respiratory condition" is subject to the requirements that 
she submit new and material evidence under 38 U.S.C.A. § 5108 
(West 1991).  In Ashford v. Brown, 10 Vet. App. 120 (1997), 
the appellant originally filed a claim of entitlement to 
service connection for bronchitis.  He was denied service 
connection for a "lung condition, chronic bronchitis," 
"bronchitis and pneumonoconiosis," a "respiratory 
condition," "severe chronic lung disease," "chronic 
obstructive pulmonary disease," "a lung disorder," and 
ultimately "a lung disorder, claimed as a residual of 
asbestos exposure."  Notwithstanding the nomenclature and 
varied etiology attributed to his disability, the United 
States Court of Appeals for Veterans Claims (Court) found 
that the appellant's "lung condition," by any name, remains 
the same; it is "inextricably intertwined" with his 
previous claim of entitlement to service connection for a 
lung disorder.  

The Board finds the facts of this case are parallel to those 
in Ashford.  The appellant's own statements demonstrate that 
she believed her claim was "inextricably intertwined" with 
her previous claim for entitlement to service connection for 
"asthma" and residuals of "pneumonia."  She expressly 
stated in her application that she was simply "amending" 
her "original claim" to include an "upper respiratory 
condition."  Thus, the Board finds that the modest 
nomenclature change in the August 1996 application can not 
fairly be construed as a new claim, but, as the veteran 
acknowledged, was only an extension or amendment of her 
original claim.  

Alternatively, even if the Board found she had submitted a 
new claim, she was previously provided with pertinent laws 
and regulations regarding service connection in conjunction 
with her claim for service connection for "asthma," and has 
been given the opportunity to review the evidence of record 
and submit arguments in support of her current claim.  Since 
no rational fact finder could rule favorably on the merits of 
the current record as to a claim for service connection for 
residuals of an "upper respiratory condition," the Board 
finds any error by the RO is harmless and could not justify 
the expenditure of scarce adjudicative resources in a remand.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  
Consequently, the Board finds that even if the RO committed 
error, that error is harmless and the appellant is not 
prejudiced.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Meyer v. Brown, 9 Vet. App. 425 (1996).

A review of the claims folder reveals that a personal hearing 
was scheduled at the Houston RO in May 1998, pursuant to the 
veteran's February 1998 request.  A May 1998 report of 
contact indicates that the veteran called the Phoenix RO to 
report that she recently moved to Arizona, and requested that 
her personal hearing be rescheduled at the Phoenix RO.  In 
correspondence the following month, the RO notified her that 
a new personal hearing was scheduled in August 1998.  The 
veteran failed to appear for this hearing.  According to a 
report of contact, the veteran called later that month to 
request another hearing.  Consequently, in August 1998 
correspondence mailed to the veteran's last known address, 
the RO advised the veteran that a personal hearing was 
scheduled in November 1998.  This letter was returned to the 
RO as undeliverable.  A September 1998 report of contact 
indicates that the veteran's telephone number had been 
disconnected, and her accredited representative did not have 
her current address.  In November 1998, the veteran's 
representative requested that another hearing be scheduled 
the following month, preferably in the early morning to 
"accommodate her work schedule."  A November 1998 
development letter notifying the veteran of the new hearing 
date was returned as undeliverable.  A note in the file 
indicates that the veteran failed to appear for the February 
1999 personal hearing. 

The Board notes that it is the obligation of the appellant to 
keep VA informed of her whereabouts, and VA is not obligated 
to "turn up heaven and earth" to find her.  Hyson v. Brown, 
5 Vet. App. 262 (1993).  The "duty to assist" is not a one 
way street, and the veteran can not stand idle when the duty 
is invoked by failing to provide important information or 
otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 
(1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In 
view of the foregoing, the case will be processed as though 
the veteran's request for a personal hearing at the RO has 
been withdrawn.  


FINDINGS OF FACT

1.  The veteran's upper respiratory disorder was shown to 
have first become manifest many years after service 
separation, and no competent medical evidence shows or tends 
to show that it is related to any incident or injury in 
service.

2.  The appellant was provided written notice in June 1994 of 
a rating determination that denied a claim for service 
connection for a respiratory disability claimed as 
"asthma," or residuals of pneumonia.  She did not file a 
notice of disagreement with that determination within one 
year from the date of the notice.

3.  The evidence submitted in support of the veteran's 
application to reopen a claim for service connection for an 
"upper respiratory condition" since the final, June 1994 
rating decision does not bear directly or substantially upon 
the issues at hand, is essentially duplicative or cumulative, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision denying the claim of 
entitlement to service connection for a respiratory 
disability claimed as "asthma," or residuals of pneumonia, 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1993) (now 38 C.F.R. § 20.1103 (1999)).

2.  Evidence received since the June 1994 rating decision is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
findings of a chronic upper respiratory disorder.  A May 1981 
emergency room report notes complaints of weakness, nausea 
and vomiting.  The veteran gave a two-week history of chest 
congestion with a dry, hacking cough.  A chest X-ray revealed 
pneumonitis of the right lower lobe.  The discharge diagnosis 
was pneumonitis.  The veteran received follow-up treatment 
for pneumonia the next day, and pharyngitis, tonsillitis, and 
pneumonitis were diagnosed.  A June 1981 treatment record 
notes that the veteran's pneumonitis was resolving.

Medical records from a United States Air Force hospital 
reflect that the veteran received outpatient treatment as a 
dependent of her husband for extrinsic asthma, and allergic 
rhinitis from July 1983 to December 1988.

Evidence submitted subsequent to the June 1994 rating 
decision includes VA and private outpatient records 
reflecting treatment for various disorders, including asthma 
and sinusitis, from December 1990 to September 1996.  

A December 1995 VA hospital report indicates that the veteran 
was admitted earlier that month with complaints of wheezing, 
shortness of breath, fever, chills and body aches over the 
previous two days.  She gave a history of asthma since 1981, 
and indicated that she had been taking regular doses of 
Albuterol, Atrovent and Theo-Dur.  The veteran denied 
experiencing any nasal congestion or drainage, but had a 
cough productive of greenish sputum on admission.  The 
discharge diagnosis was chronic asthma with acute 
exacerbation, chronic sinusitis, and probable upper 
respiratory infection.

The veteran submitted statements from two sisters, her 
brother-in-law, and her ex-husband in December 1996.  D.M., 
one of the veteran's sisters, related that the veteran had no 
history of "pulmonary/respiratory illness" prior to 
service.  She opined that any current "respiratory 
condition" was incurred during her sister's period of active 
duty.  In another statement, M.V., the veteran's sister, 
indicated that she is a nurse.  She reported that the veteran 
"never had any type of respiratory ailments or problems" 
prior to service.  She explained that she was informed that 
her sister was hospitalized for treatment of "respiratory 
ailments" prior to her discharge from service in early 1981, 
and became asthmatic in the early 1980s.  A report from the 
veteran's brother-in-law, Dr. A.V., notes that he met the 
veteran in 1978, and she had no "respiratory problems" at 
that time.  The veteran's ex-husband reported that she was 
hospitalized for treatment of a respiratory disorder in 1981, 
and subsequently experienced "occasional respiratory attacks 
that have been medically attributed to asthma."

Analysis

As indicated above, service connection for a respiratory 
disability claimed as "asthma," or residuals of pneumonia, 
was denied by a June 1994 rating decision.  The veteran was 
notified of that decision, including a copy of the actual 
rating determination, and her appellate rights, but failed to 
perfect an appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1993) (now 38 C.F.R. § 20.1103 (1999)).  
Accordingly, the June 1994 rating decision became final and 
is not subject to revision on the same factual basis, but may 
be reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  In addressing 
whether new and material evidence has been submitted, the 
Board must review the evidence before VA at the time of the 
prior decision, identify any additional evidence now before 
VA, and determine whether that additional evidence is both 
new and material.  If so, then the claim will be reopened.  
If not, that is where the analysis must end as the Board 
lacks jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).
 Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes can not be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim for 
service connection for an upper respiratory disorder.  
Evidence received since the last denial includes VA and 
private treatment records from December 1990 to September 
1996, and statements from the veteran's sisters, brother-in-
law, and ex-husband.  This evidence, however, is 
fundamentally cumulative of other evidence previously 
submitted and considered by the RO in June 1994.  
Specifically, the medical evidence of record in June 1994 
failed to relate a chronic respiratory disorder to service.   
The medical evidence submitted since the final decision 
similarly fails to establish a nexus between a chronic 
respiratory disorder and service. 

Lay evidence of record at the time of the final decision 
alleged that the veteran experienced an upper respiratory 
disorder as a result of events experienced during service.  
Statements received subsequent to the June 1994 rating 
decision simply reiterate the aforementioned allegations, and 
are merely redundant of evidence previously of record, and 
thus not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

The Board recognizes statements submitted by the veteran's 
sister M.V., who is a nurse, and her brother-in-law, who is a 
physician.  While these statements note that the veteran did 
not experience respiratory symptoms prior to service, neither 
relates a current chronic upper respiratory disorder to the 
veteran's period of active duty.
 
Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in June 1994.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  Even assuming arguendo that 
portions of the newly-submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  As the evidence fails to relate a 
chronic upper respiratory disorder to service, it certainly 
does not in any way contribute to a more complete picture in 
this case.  See Hodge, 155 F.3d at 1363.

The newly submitted evidence simply reiterates the veteran's 
contentions that were previously of record in June 1994.  The 
Board must find that the recently obtained evidence is 
cumulative.  It only serves to show what was known in June 
1994.  Consequently, the Board finds that this evidence is 
not "new" and can not constitute "new and material 
evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material. 

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for an upper 
respiratory disorder, under Elkins, supra, the Board need 
proceed no further.  Indeed, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Finally, even assuming arguendo that a new claim was 
submitted by the veteran, service connection for an upper 
respiratory disorder would be denied on the basis that the 
claim is not well grounded.  Service medical records are 
negative for findings of a chronic upper respiratory 
disorder.  Although the veteran received treatment for 
pneumonitis in May 1981, the disease was noted to be 
resolving the following month.  While a "probable upper 
respiratory infection" was diagnosed during VA 
hospitalization in December 1995, the record is devoid of 
competent medical evidence establishing a nexus between a 
chronic upper respiratory disorder and service.  As an upper 
respiratory disorder first became manifest many years after 
the veteran's separation from service, and there has been no 
competent medical evidence presented to relate a current 
chronic respiratory disorder to service, the veteran's claim 
of entitlement to service connection for an upper respiratory 
disorder is not well grounded.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for an 
upper respiratory disorder is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

